        Case 1:19-cv-06797-RA-KNF Document 40 Filed 10/09/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
EFRAIN RESCALVO VAZQUEZ, on                           :
behalf of himself and all other persons
similarly situated,                                   :

                                   Plaintiff,       :

                          -against-                 :          ORDER

WALLY’S DELI & GROCERY CORP.                        :     19-CV-6797 (RA) (KNF)
AND DERHIM NASSER,
                                                    :
                                    Defendants.
-----------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


        On September 8, 2020, the Court directed the plaintiff to file certain inquest-related

documents, serve them on the defaulting defendants and file proof of service on or before

September 22, 2020. Docket Entry No. 35. On September 22, 2020, the plaintiff’s attorney filed

a letter, stating he “arranged for service on defendants” of the inquest papers, but has not “yet

received the affidavits of service from our process server.” Counsel stated that, “[a]s soon as we

receive them from the process server, we will promptly file them.” As of the date of this order,

no proof of service has been filed and no request for an extension of time to file the proof of

service has been made.

        The Court will provide the plaintiff a final opportunity to file proof of service. If the

plaintiff fails to file proof of service, on or before October 16, 2020, the Court will be left with

no alternative but to recommend that no damages be awarded to the plaintiff against the

defaulting defendants for failure to provide due process. No request for an extension of time to
         Case 1:19-cv-06797-RA-KNF Document 40 Filed 10/09/20 Page 2 of 2




file proof of service will be entertained by the Court.



Dated:    New York, New York
          October 9, 2020                                 SO ORDERED:
